Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu US 20170265230.

	Regarding claim 1, 10, 12, Liu teaches method of transmitting a random access preamble by a user equipment (UE) in a wireless communication system supporting (fig. 3: note preamble is transmitted by UE) a narrow band-Internet of things (NB-IoT) ([0053, 0054], the method comprising:

transmitting, to a base station (BS), a random access preamble in a subcarrier allocated to the UE (3.75 kHz subcarrier spacing, [0054]),

wherein, after the random access preamble is transmitted 16 times during a first duration 16 PRACH repetitions, [0055]), a gap is inserted for a second duration (regarding gap: see fig. 7, 8A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei NB-PRACH design (note: applicant submitted this document on 11/23/20) in view of Oh US 20170134881.




Regarding claim 1, 10, 12, Huawei teaches a method of transmitting a random access preamble by a user equipment (UE) in a wireless communication system (NB-PRACH transmitted by all UEs, section 2) the method comprising:
transmitting, to a base station (BS), a random access preamble in a subcarrier allocated to the UE (section 1: single-subcarrier hopping),
wherein, after the random access preamble is transmitted 16 times during a first duration (section 1), a gap is inserted for a second duration (see fig. 1).

Huawei is silent on NB-PRACH in a narrow band-Internet of things (NB-IoT).
Oh teaches NB-PRACH in a narrow band-Internet of things (NB-IoT) ([0486, 0487]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Huawei by using NB-PRACH in a narrow band-Internet of things (NB-IoT) environment, as shown by Oh. This modification would benefit the system by enabling the system to be employed in a narrow band-Internet of things (NB-IoT) environment.

Regarding claims 2, 11, 13, the first duration is determined by multiplying a transmission duration of one random access preamble by a number of a transmission of the random access preamble (Huawei: fig. 3.1 see paragraph ‘Period’).

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huawei and Liu as applied to claim 1 above, and further in view of Einhaus US 20180255586.

The combination is silent on a subcarrier spacing is 1.25 kHz in a preamble structure.
Einhaus teaches a subcarrier spacing is 1.25 kHz in a preamble structure in a PRACH environment (fig. 16, [0160, 0166]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by a subcarrier spacing is 1.25 kHz in a preamble structure in a PRACH environment, as shown by Einhaus. This modification would benefit the system by since adhering to conventional standards will allow the system to be easily incorporated into larger systems.

Claim(s) 8, 9, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Huawei and Liu as applied to claim 1 and 12 above, and further in view of Jeong US 20100238831.

	Regarding claims 8 and 19, the  combination is silent on the random access response message includes a timing advance command value for adjusting uplink transmission timing of the UE.
Jeong teaches the random access response message includes a timing advance command value for adjusting uplink transmission timing of the UE ([0010]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the  combination by   the random access response message includes a timing advance command value for adjusting uplink transmission timing of the UE, as shown by Jeong. This modification would benefit the system by in order that the UE will transmit at an optimal time.

Regarding claims 9 and 20, performing uplink transmission based on the timing advance command value (Jeong: [0010]).

Allowable Subject Matter
Claims 3-5, 7, 14-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476